Citation Nr: 0706508	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  96-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin condition of the 
abdomen, genitals, back, arms, and chest.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In a May 2000 decision, the Board denied the veteran's claim.  
He appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claim before the 
Board.

In December 2000, the Court vacated the Board's May 2000 
decision and remanded the case for readjudication in light of 
the new statutory requirements.  Thereafter, the Board 
remanded the claim in November 2003, June 2004, and February 
2005 for procedural due process. 

In an October 2005 decision, the Board denied the veteran's 
claim, and he appealed this decision to the Court.  In May 
2005, the Secretary of Veterans Affairs filed a motion to 
remand the matter to the Board.  In September 2005, the Court 
granted the motion and remanded the claim to the Board for 
readjudication consistent with the motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  



REMAND

At issue is whether there is a medical nexus between the 
veteran's military service and any current skin conditions.  
A medical examination or opinion is necessary to decide a 
claim if there is lay or medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. § 5103A 
(d) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (c) (4) 
(2006).  

At a personal hearing in April 1997, the veteran testified 
that he developed blisters on his head, genitals, and arms in 
1953.  He stated that he was told he had small pox and was 
put in quarantine for seven days.  Two months later while on 
guard duty in Korea, he was infected with a parasite called 
crab-lice.  He stated that everyone became infected and they 
were all shaved and sprayed with poison.  He thought the 
spray smelled like DDT, but he was not told what substance 
was used.  He stated that he developed a rash 10 to 15 days 
after the fumigation and had been treated for a skin 
condition ever since.

An April 1953 pre-induction examination noted moderate 
scabies.  An enlistment examination three days later noted 
mild pyodermatitis of the skin on the abdomen and genitalia.  

In July 1953, the veteran was treated for urticaria with the 
"allergen undetermined." In March 1954, he sought treatment 
for rash and itching. The diagnosis was chicken pox, and he 
was hospitalized for a period of time.  In a November (no 
year) ear-nose-throat consultation note, an examiner noted 
the veteran's report that he had difficulty seeing at night. 
There were multiple differential diagnoses listed but none 
related to pesticide or chemical exposure.  In a May 1955 
separation examination, a clinical evaluation of the skin and 
eyes was normal.  The examiner noted that "some gun powder 
fell in the eyes at Korea - no sequelae." 

The next notation of a skin disorder in the claims file was 
in November 1994 when a nursing triage note reflected that 
the veteran complained of a four-day history of a hard area 
on the plantar area of both feet with itching on the hands 
and back.  In January 1995, the veteran was treated for 
pruritus over his body.  He was diagnosed with eczema and 
urticarial-like lesions.  In June 1995, he filed the current 
claim and maintained that his skin condition had its onset 
during military service and had remained to the present. 

In a May 2002 letter, a safety consultant stated that the 
veteran's skin condition (itching and blistering) and watery 
eyes in service was more likely than not caused by exposure 
to DDT. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a skin 
examination by an appropriately qualified 
VA physician.  Request that the physician 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the physician 
provide an evaluation of the veteran's 
current skin conditions or diseases and 
an opinion whether any current skin 
disabilities are at least as likely as 
not (50 percent or greater possibility) 
related to any events described by the 
veteran, symptoms or diagnoses recorded 
in the service medical records, or any 
other aspect of service.  Request that 
the physician also comment on the 
observations and conclusions of the 
safety consultant expressed in his May 
2002 letter as they are relevant to the 
veteran's current skin condition.  

2.  Then, readjudicate the claim for 
service connection for a skin disability.   
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


